Citation Nr: 1817436	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for right wrist triangular fibrocartilage complex tear status-post operative repair prior to May 17, 2013.

2.  Entitlement to a rating in excess of 10 percent for right wrist triangular fibrocartilage complex tear status-post operative repair beginning May 17, 2013.

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to November 1993 and January 2003 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2018, the Veteran testified at a Board hearing; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prior to May 17, 2013, the Veteran's right wrist triangular fibrocartilage complex tear status-post operative repair resulted in painful motion of the wrist causing restricted extension.

2.  For the entire period on appeal, the Veteran's hypertension has been manifested by continuous medication for control without objective findings of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.



CONCLUSIONS OF LAW

1.  For the period prior to May 17, 2013, the criteria for a disability rating of 10 percent, but no higher, for right wrist triangular fibrocartilage complex tear status-post operative repair have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2017).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for right wrist triangular fibrocartilage complex tear status-post operative repair have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2017).

3.  The criteria for the assignment of a compensable disability rating for service-connected hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA regulations allow for extraschedular rating in situations where the available schedular evaluations for the service-connected disability are inadequate.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization".  38 C.F.R. § 3.321(b)(1).  If these factors are present, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Right Wrist Disorder

The Veteran requests a compensable rating prior to May 17, 2013.  He contends that his right wrist disorder should be rated at 20 percent for the entire period on appeal, due to weakness, stiffness, and pain.

Disorders of the wrist are rated under Diagnostic Code (DC) 5215, for limitation of motion of the wrist, or 5214, for ankylosis of the wrist.  DC 5215 requires either dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  The maximum rating under DC 5215 is 10 percent.  The lowest rating under DC 5214 is 20 percent (for a non-dominant wrist) or 30 percent (for a dominant wrist), and requires favorable ankylosis in 20 to 30 degrees dorsiflexion.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In December 2011, the RO granted service connection for the Veteran's wrist disorder and assigned it a noncompensable rating.  The following month, the Veteran filed a Notice of Disagreement.  In a February 2012 statement, the Veteran requested a rating of 20 percent for his wrist.  In his May 2013 Substantive Appeal, he contended that he deserves a compensable rating based on limitations in wrist strength, stiffness, pain radiating from his wrist to his fingers, and arthritis that increased since a surgery in 2001.  A September 2017 rating decision granted a rating of 10 percent for the right wrist effective May 17, 2013, based on painful motion of the wrist under 38 C.F.R. § 4.59.  In this appeal, the Veteran requests a compensable rating prior to May 17, 2013, and a rating in excess of 10 percent thereafter.

With regard to the period on appeal prior to May 17, 2013, the Board agrees that a compensable rating is warranted and grants a rating of 10 percent.  Treatment records beginning prior to the September 2010 effective date show painful motion of the right wrist causing functional limitation.  In September 2009, the Veteran reported right wrist pain, and an x-ray showed soft tissue calcifications.  On examination, he had restricted extension of the wrist.  The March 2011 VA examination reflected decreased range of motion of the wrist with complaints of a fleeting numb sensation.  In January 2013, he was diagnosed with chronic wrist pain and was prescribed heat to increase mobility of the joint.

The Board finds that a preponderance of the evidence favors the assignment of a disability rating of 10 percent for the Veteran's service-connected right wrist disability, prior to May 17, 2013.  

However, for the entire period on appeal, the Board finds that a preponderance of the evidence weighs against assignment of a disability rating in excess of 10 percent.  While 10 percent is the maximum rating under DC 5215, for limitation of motion of the wrist, a rating of 20 percent or higher under DC 5214, for ankylosis of the wrist, could be assigned.

The record does not show ankylosis of the Veteran's right wrist at any point, however.  At a March 2011, VA examination, the Veteran had dorsiflexion of the right wrist of 0 to 65 degrees.  The examiner specifically found no joint ankylosis.  At a September 2017 VA examination, the Veteran had right wrist dorsiflexion of 0 to 15 degrees.  The examiner also noted there was no ankylosis.  Therefore, a rating in excess of 10 percent is not warranted at any point of the period on appeal for the Veteran's right wrist disability.

In so finding, the Board acknowledges the Veteran's reports of wrist weakness, stiffness, and pain.  During the 2011 VA examination the examiner noted there was no additional objective evidence of pain following repetitive motion or additional limitation after three repetitions of motion.  At the September 2017 VA examination, the Veteran described flare-ups involving swelling and pain.  He stated that these occur a couple of times per month and he treats them with a splint, Aleve as needed, ice, and/or elevation of his wrist.  He reported no functional loss of the wrist.  The examiner noted pain on range of motion testing, but the pain did not cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions and this did not cause additional loss of function.  This does not show additional limitation nearly approximating a 20 percent or 30 percent rating under DC 5214, for favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.45, 4.71a, DC 5214; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board concludes that the preponderance of the evidence favors a rating of 10 percent prior to May 13, 2017, but weighs against the assignment of a disability rating in excess of 10 percent for the right wrist disability at any point during the period on appeal.

Hypertension

The Veteran contends the service-connected hypertension warrants a compensable rating.  The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable rating.

Hypertension (or hypertensive vascular disease) is rated under DC 7101.  Under this Diagnostic Code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or-for a veteran who requires continuous medication for control-a history of diastolic pressure predominantly 100 or more.  38 C.F.R. § 4.104, DC 7101.  

In December 2011, the RO granted service connection for hypertension, evaluated at zero percent disabling.  The Veteran filed a Notice of Disagreement in January 2012.  In his May 2013 Substantive Appeal, he contended that his hypertension warrants a compensable rating because his diastolic scores are being judged at levels recorded after he takes his medication.  He also noted that he has swelling in his feet and ankles caused by hypertension.

The record does not show any of the 10 percent rating criteria under DC 7101.  Medical records show no instance in which the Veteran's diastolic pressure measured more than 91, a measurement that was recorded on February 3, 2014.  The Veteran therefore does not have a history of diastolic pressure predominantly 100 or more or current manifestations of diastolic pressure predominantly 100 or more.

With regard to systolic pressure, all readings in the record are below 160 with two exceptions.  In November 2015, the Veteran reported systolic readings in the 180s during a non-VA emergency room visit.  The ER personnel said this could have been due to his stomach illness.  At the Veteran's next VA primary care visit, in December 2015, his blood pressure measured 139/79 and was noted to be "optimal."  The other occasion in which the Veteran's systolic pressure reached 160 or more was at a VA examination in September 2017.  Three blood pressure readings were recorded: 155/78, 153/75, and 160/76.  Because the vast majority of systolic pressure readings during the period on appeal fell below 160, the Veteran does not have systolic pressure predominantly 160 or more.

Regarding the Veteran's concern that his hypertension is being rated using readings taken while he is on medication, the United States Court of Appeals for Veterans Claims has held that DC 7101 contemplates the effects of medication.  "[E]ither a veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating."  McCarroll v. McDonald, 28 Vet. App. 267, 272 (2016); Cf. Jones v. Shinseki, 26 Vet. App. 56, 62 (2012).  In either scenario, the Veteran's hypertension does not meet the criteria for a compensable rating: the Veteran does not have "a history of diastolic pressure predomnintly 100," and he does not have "diastolic pressure predominantly 100 or more" or "systolic pressure predominantly 160 or more."

The Veteran contends that a compensable rating is warranted because he has swelling in his feet and ankles caused by hypertension.  DC 7101 does not include swelling as a rating criterion.  In this regard, the Board considered whether an extraschedular evaluation was warranted.  In this case, the record shows swelling of the ankles and feet due to hypertension.  The Veteran has been treated for this symptom with medication and compression stockings.  The record does not show frequent periods of hospitalization, however, and there is no indication that edema creates marked interference with the Veteran's employment.  Based on the lack of these factors, the Board declines to refer this case to the Director of the Compensation and Pension Service for an extraschedular rating determination.

The Board finds that the evidence does not meet the criteria for a rating in excess of 10 percent for hypertension under DC 7101 for the entire appeal period.  38 C.F.R. § 4.104, DC 7107.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b).



ORDER

For the period prior to May 13, 2017, a rating of 10 percent for the Veteran's right wrist triangular fibrocartilage complex tear, status-post operative repair is warranted.

For the entire period on appeal, a rating in excess of 10 percent for the Veteran's right wrist triangular fibrocartilage complex tear, status-post operative repair not is warranted.

For the entire period on appeal, a compensable rating for the Veteran's hypertension is not warranted.





____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


